Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant's reply to the previous Office action, dated May 13, 2022, has been received. By way of this reply, Applicant has amended claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134, and 222-225, and introduced new claims 226-229.
Claims 1, 35, 61-62, 88-89, 91-92, 94, 96, 99, 101, 102, 120, 123, 125, 127, 134-138, 141, 143, 161, 164, 166, 168, 170, 178, 180-181, and 222-229 are pending in the application. Claims 35, 61-62, 137-138, 141, 143, 161, 164, 166, 168, 170, 178, and 180-181 remain withdrawn from consideration.
Claim 229 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-136 and 222-228 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated December 13, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2022 was filed after the mailing date of the first Office action on the merits on June 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-136, and 224-225 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-136, and 222-228 are rejected under 35 U.S.C. 103 as being unpatentable over Pinschewer 2015 (U.S. patent 10,722,564) in view of Bass (Cancer Immunol Immunother. 1998 Sep;47(1):1-12), and Moreno (Semin Oncol. 2015 Jun;42(3):466-73).
Applicant argues that none of the cited references explicitly states the methods of instant claims 1 and 88, and dependent claims therefrom (e.g., administering an arenavirus particle of the instant claims and a chemotherapeutic agent for treating a human papillomavirus (HPV) induced cancer or melanoma), and that a person of ordinary skill in the art would have neither a motivation to combine the above references, nor a reasonable expectation of success. Applicant further submits evidence of unexpected results of the methods recited in the instant claims in a declaration under 37 C.F.R. 1.132 by inventor Klaus Orlinger (the "Orlinger Declaration").
Applicant's arguments and the evidence submitted in the Orlinger Declaration have been considered fully but are not found to be persuasive.
First, in regards to Applicant's arguments that the claimed method is not taught by the prior art, Pinschewer 2015 teaches that the above arenavirus may be used in combination with at least one additional therapy, which may be administered before, after, or at the same time as the arenavirus (col. 53, lines 56-64). Pinschewer 2015 also teaches that the above arenavirus may be used in patients who have received chemotherapy and/or biologic agents (col. 47, lines 58-60). Bass teaches that the chemotherapeutic cyclophosphamide is useful in combination with active specific immunotherapy for patients with advanced melanoma and other metastatic cancers, (page 2, left column, third paragraph), and that low doses of cyclophosphamide increases antibody production, abrogates tolerance, and potentiates antitumor immunity prior to immunotherapy (abstract).
Unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of the references. In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981) and MPEP 2145.
Both Pinschewer 2015 and Bass are concerned with treatments for cancer, specifically melanoma. Both Pinschewer 2015 and Bass contain suggestions of combination treatments of chemotherapy and immunotherapy, as described above. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . . [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980). Also see MPEP 2144.06.
The Orlinger Declaration asserts a synergistic therapeutic effect demonstrated between the claimed arenavirus and the chemotherapeutic drug cisplatin as measured by reduced tumor volume (Figure 1B) and animal survival (Figure 1C), compared to arenavirus alone. 
"[A] greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage." Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). MPEP 716.02(a)(I).
For reasons stated above, the combination of an infectious, replication-deficient arenavirus particle and a chemotherapeutic agent as claimed would be expected to have a synergistic effect since the inherent synergistic effect necessarily flows from the teachings of the applied prior art; see Ex parte Levy, 17 USPQ2d 1461, 1464 (BPAI 1990).
With regards to the data presented as Group 2 (cisplatin monotherapy) in the Orlinger Declaration, the Declaration states that a low dose (80 micrograms) of cisplatin was used in the experiments (paragraph 8, eighth line). The inability of a low dose of cisplatin to cause tumor regression or promote survival is not unexpected. 
Additionally, Wu (US20100330105A1) teaches methods for treating cancer in a subject, comprising administering to a subject in need thereof a DNA vaccine encoding a tumor antigen or a biologically active homolog thereof and an apoptosis-inducing chemotherapeutic drug, wherein the chemotherapeutic drug may be cisplatin (claim 2), and the tumor antigen is an antigen from a human papilloma virus (HPV) (claim 6).
More generally, Wu teaches that "[s]ince there are well-established effective chemotherapy protocols for controlling the rate of tumor growth and causing tumor cells to undergo apoptosis, immunotherapy might be used synergistically with chemotherapy for enhancing antitumor activity. ... the combination of DNA vaccines with cisplatin also generated therapeutic effects in the control of TC-1 tumors as compared to monotherapy alone." (para. 0313). Wu further teaches that "combined treatment with immune-modulating doses of chemotherapy can enhance the tumor-specific immune responses and antitumor effects induced by DNA vaccines. These data provide an immunological rationale for testing various combinations of tumor vaccines with chemotherapy in patients with cancer." (para. 0315-0316). Figure 4B of Wu demonstrates this synergy, showing significant decrease in tumor volume when the two therapies are combined.
Wu also teaches that lower doses of chemotherapy are useful in conjugation with a DNA vaccine (para. 0216).
Both r3LCMV and chemotherapy were known to be useful for treating cancer, as evidenced by Pinschewer 2015 and Bass. The above references indicate that some level of synergy is to be expected when combining a replication-deficient arenavirus particle and a chemotherapeutic agent as claimed. 
Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) and MPEP 716.02(d). The evidence presented in the Orlinger Declaration describes only a specific therapy with a specific species of arenavirus which encodes only a specific species of tumor associated antigen in combination with specific low doses of an unelected species of chemotherapy agent. Even if the data presented in the Orlinger Declaration were to show unexpected synergy between the two therapies--and the Office stresses that it does not--the evidence presented describing only a single embodiment of the invention is not commensurate with the much broader scope of the claims, as the claims may encompass many different possible combinations of arenavirus, tumor antigen, and chemotherapeutic agents. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
This rejection is therefore maintained and extended to encompass new claims 226-228.
The citation of the Wu reference is in response to Applicant's arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 125, 127, and 134-136 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,309,289 in view of Bass.

Claims 135 and 136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-129 of copending Application No. 15/775,360 in view of Bass. This is a provisional nonstatutory double patenting rejection.

Claims 1, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 125, 127, and 134-136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-265 of copending Application No. 16/500,648 in view of Bass. This is a provisional nonstatutory double patenting rejection.

Applicant has requested that the above rejections be held in abeyance until an indication of allowable subject matter has been made in the instant application. As the claims are not currently in condition for allowance, the above rejections are therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwartz (Mol Pharmacol. 2001 Dec;60(6):1268-79) teaches that cyclophosphamide induces apoptosis of cancer cells (see, generally, Figure 1).

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER JOHANSEN/            Examiner, Art Unit 1644    

/AMY E JUEDES/            Primary Examiner, Art Unit 1644